DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell US 20100281979 A1.

Regarding Claim 11, McConnell teaches an apparatus, comprising: a first pair of bender elements that includes a first bender element and a second bender element (trilaminar piezoelectric cantilever beams 410s as part of accelerometers 350-1 and 350-3 in Fig. 4; [0042]), wherein the first and second bender elements are mounted, through a mounting plate, such that the first pair of bender elements are positioned in parallel and oriented in a first direction (base 430 with mounting slots 420 with 

Regarding Claim 12, McConnell teaches the apparatus of claim 11, wherein each of the bender elements further includes a second piezoelectric element attached to a second, opposite side of the substrate element (piezoelectric ceramic plate 460-2 in Fig. 4 attached to the opposite side of metal beam 450 that 460-1 is attached to; [0043]).  

Regarding Claim 13, The apparatus of claim 11, further comprising: a second pair of bender elements that includes a third bender element and a fourth bender element (trilaminar piezoelectric cantilever beams 410s as part of accelerometers 350-2 and 350-4 in Fig. 4; [0042]),, wherein the third and fourth bender elements are mounted, through the mounting plate, such that the second pair of bender elements are positioned in parallel and oriented in a second, different direction (base 430 with mounting slots 420 with accelerometers 350-2 and 350-4 mounted along the x-axis in Fig. 4; [0042]).  

Regarding Claim 16, McConnell teaches the apparatus of claim 13, wherein the first and second pairs of bender elements are mounted to the mounting plate such that there is an orthogonal alignment between: the first pair of bender elements (350-1 and 350-3 along the y-axis in Fig. 4), the second pair of bender elements (350-2 and 350-4 along the x-axis in Fig. 4), and the mounting plate (base 430 with top pointing along the z-axis in Fig. 4; the three directions are orthogonal).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell US 20100281979 A1 in view of Fernihough US 20150063062 A1.

Regarding Claim 1, McConnell teaches an apparatus, comprising: a mounting plate (base 425 in Fig. 4; [0042]) that includes a first pair of mounting slots oriented in a first direction and a second pair of mounting slots oriented in a second, different direction (slots 420 in base 425 in Fig. 4 which anchor tri-laminar piezoelectric cantilever beams 410’s. One pair of slots are oriented along the x-axis and a second pair of slots are oriented along the y-axis in Fig. 4; [0042])
	A first pair of bender elements mounted through the first pair of mounting slots such that the first pair of bender elements is oriented in the first direction; and a second pair of bender elements mounted through the second pair of mounting slots such that the second pair of bender elements is oriented in the second, different direction (trilaminar piezoelectric cantilever beams 410s as part of accelerometers 350s are attached to mounting slots 420 in Fig. 4; accelerometers 350-1 and 350-3 are aligned with the y-axis and 350-2 and 350-4 are aligned with the x-axis; [0042]);
McConnell does not explicitly teach wherein the mounting plate transects each of the bender elements into two cantilever portions.
	However, Ferninough teaches a mounting plate (mounting plates or single mounting plate 106 [0031]; Fig. 1A, 4A) wherein the mounting plate transects each of the bender elements (piezoelectric 
	Additionally, McConnell teaches locating orthogonal pairs of accelerometers on the backside of the base to counteract rotational motion about the x- and y-axis ([0042, 47]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus in McConnell to use the bender elements and mounting taught by Ferninough. Transecting the bender elements with mounting plates would leave counteract rotations about the x- and y-axis (McConnell: [0042]; Ferninough: [0044]).

Regarding Claim 2, McConnell as modified above teaches the apparatus of claim 1, wherein each of the bender elements includes: a substrate element (Metal beam 450 in Fig. 4; [0043]) and a first piezoelectric element attached to a first side of the substrate element (piezoelectric ceramic plate 460-1 in Fig. 4; [0043]).  

Regarding Claim 3, McConnell as modified above teaches the apparatus of claim 2, wherein each of the bender elements further includes a second piezoelectric element attached to a second, opposite side of the substrate element (piezoelectric ceramic plate 460-2 in Fig. 4 attached to the opposite side of metal beam 450 that 460-1 is attached to; [0043]).  

Regarding Claim 6, McConnell as modified above teaches the apparatus of claim 1, 
McConnell teaches electrical connections using conductive epoxy ([0025, 42, 50]), a network of holes (430 in Fig. 4) to route electrical leads (480 in Fig. 4; [0042]) and electrically connected a first set of plates with a second set of plates [0047, 50]).
However, McConnell does not explicitly teach wherein the mounting plate includes conducting traces on both a front and back side of the mounting plate, wherein the first pair of bender elements is 
Ferninough teaches using conducting traces on the mounting plate for electrical connections (conducting traces 404; [0039-40]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus in McConnell to use the conducting traces taught by Ferninough for electrical connections between bender elements. The conducting traces would minimize the need for wiring within the apparatus. 

Regarding Claim 7, McConnell as modified above teaches the apparatus of claim 1, wherein the first pair of bender elements includes a first bender element and a second bender element; wherein, in response to a rotational acceleration about a longitudinal axis of the apparatus, the first and second bender elements are configured to generate opposite, complimentary signals (The electrical connections and symmetrical arrangement makes the sensor insensitive to rotational motion about the longitudinal z-axis [0042]; accelerometers 350-1 and 350-3 in Fig. 4 would generate opposite, complimentary signals in response to a rotation about the z-axis).  

Regarding Claim 8, McConnell as modified above teaches the apparatus of claim 1, wherein the first pair of mounting slots are: offset from one another relative to a first axis through a center of the mounting plate in the first direction (mounting slots 420 for accelerometers 350-1 and 350-3 in Fig. 4 are aligned with and offset along the y-axis); wherein the second pair of mounting slots are: offset from one another relative to the second axis through the center of the mounting plate (mounting slots 420 for accelerometers 350-2 and 350-4 in Fig. 4 are aligned with and offset along the x-axis 
McConnell does not explicitly teach the first pair of mounting slots are and offset from one another relative to a second axis through the center of the mounting plate in the second, different 
However, offsetting the positions of mounting slots does not change the function of the mounting slots and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McConnell in order to offset each mounting slot in each pair from each other relative to the axis of the other pair of mounting slots. This would aid in noise cancelation. 

Regarding Claim 9, McConnell as modified above teaches the apparatus of claim 1, wherein the first pair of mounting slots are aligned along a first axis through a center of the mounting plate in the first direction (mounting slots 420 for accelerometers 350-1 and 350-3 in Fig. 4 are aligned with the y-axis); and wherein the second pair of mounting slots are aligned along a second axis through the center of the mounting plate in the second, different direction (mounting slots 420 for accelerometers 350-2 and 350-4 in Fig. 4 are aligned with the x-axis).  

Regarding Claim 10, McConnell as modified above teaches the apparatus of claim 1, wherein the first pair of mounting slots are positioned parallel to a first axis through a center of the mounting plate in the first direction (mounting slots 420 for accelerometers 350-1 and 350-3 in Fig. 4 are aligned along the y-axis); and wherein the second pair of mounting slots are positioned parallel to a second axis through the center of the mounting plate in the second, different direction (mounting slots 420 for accelerometers 350-2 and 350-4 in Fig. 4 are aligned along the x-axis).  
McConnell does not teach the first pair of mounting slots are offset from a first axis through a center of the mounting plate in the first direction; and the second pair of mounting slots are offset from a second axis through the center of the mounting plate in the second, different direction.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McConnell in order to offset each mounting slot pair relative to their axis. This would aid in noise cancelation. 

Regarding Claim 14, McConnell teaches the apparatus of claim 13, wherein, in response to a rotational acceleration about a longitudinal axis of the apparatus, the first bender element is configured to generate a first charge and the second bender element is configured to generate a second, complementary charge such that the first charge and the second, complementary charges are opposite in polarity, thereby reducing noise due to the rotational acceleration of the apparatus (The electrical connections and symmetrical arrangement makes the sensor insensitive to rotational motion about the longitudinal z-axis [0042]; accelerometers 350-1 and 350-3 in Fig. 4 would generate opposite, complimentary signals in response to a rotation about the z-axis).
McConnell does not teach wherein the mounting plate transects each of the first pair and second pair of bender elements into two cantilever portions; 
However, Ferninough teaches a mounting plate (mounting plates or single mounting plate 106 [0031]; Fig. 1A, 4A) wherein the mounting plate transects each of the bender elements (piezoelectric sensing element 104 [0031]; Fig 1A) into two cantilever portions (single mounting plate may transect piezoelectric sensing element 104 into two cantilever portions [0031]; 104 and 106 in Fig. 1A).
	Additionally, McConnell teaches locating orthogonal pairs of accelerometers on the backside of the base to counteract rotational motion about the x- and y-axis ([0042, 47]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus in McConnell to use the bender elements and mounting taught by Ferninough. Transecting the bender elements with mounting plates would leave counteract rotations about the x- and y-axis (McConnell: [0042]; Ferninough: [0044]). 

Regarding Claim 15, McConnell as modified above teaches the apparatus of claim 14, wherein, for each of the first pair and second pair of bender elements, the two cantilever portions include: a first cantilever portion of a first length; and a second cantilever portion of a second length that is within a 10% tolerance of the first length (all cantilevers have same dimensions in Fig. 4, including when paired with cantilevers on opposite sides of the base in Fig. 5; [0047]).  


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell US 20100281979 A1 in view of Fernihough US 20150063062 A1 and further in view of Patel, Singh, & Singh (2010).

Regarding Claim 4, McConnell as modified above teaches the apparatus of claim 3, 
McConnell does not explicitly teach wherein a negative electrode of the first piezoelectric element is attached to the first side of the substrate element and a negative electrode of the second piezoelectric element is attached to the second, opposite side of the substrate element.
Patel teaches a negative electrode of the first piezoelectric element is attached to the first side of the substrate element and a negative electrode of the second piezoelectric element is attached to the second, opposite side of the substrate element (negative electrode of both piezo-ceramic elements attached to center in Fig. 2a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus in McConnell to use the negative electrode of each piezoelectric element connect to opposite sides of the substrate taught by Patel. This would facilitate the series connection of the piezo elements as suggested by McConnell ([0042])


Regarding Claim 5, McConnell as modified above teaches the apparatus of claim 3, 
McConnell does not explicitly teach wherein a negative electrode of the first piezoelectric element is attached to the first side of the substrate element and a positive electrode of the second piezoelectric element is attached to the second, opposite side of the substrate element.  
Patel teaches a negative electrode of the first piezoelectric element is attached to the first side of the substrate element and a positive electrode of the second piezoelectric element is attached to the second, opposite side of the substrate element (negative electrode of one piezo-ceramic element and positive electrode of the other piezo-ceramic element attached to center in Fig. 2b)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus in McConnell to have the negative electrode of the first piezoelectric element connect to one side of the substrate and the positive electrode of the second piezoelectric element connect to the opposite side of the substrate as taught by Patel. This would facilitate the parallel connection of the piezo elements as suggested by McConnell ([0042]).


Claims 17, 18, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Goujon US 20110305108 A1 in view of McConnell US 20100281979 A1.

Regarding Claim 17, Goujon teaches a method, comprising: 
detecting, by a particle motion sensing element, particle motion, wherein the particle motion sensing element includes a pair of bender elements (seismic sensors 104A and 104B in Fig. 2 with piezo bender elements 206A and 206B; [0023-24, 27-28]), wherein the detecting includes: 
receiving, from a first one of the pair of bender elements, a first signal based on a flexing of the first bender element in a first direction (seismic sensor 104A in Fig. 2 is oriented in a first direction; [0028]); 

combining the first and second signals such that at least a portion of the first and second signals cancel (combined through addition or subtraction; [0032-34, 38, 43]); 
and recording signals indicative of the particle motion detected by the particle motion sensing element (storage media 606 which can store measurement data collected by sensors 104; Fig. 6; [0052]).  
Goujon does not teach wherein the detecting is performed during a time interval in which the particle motion sensing element experiences a rotational acceleration, and that the signals are induced by rotational acceleration.
However, McConnell teaches an arrangement which would make the sensor insensitive to rotational motion about the z-axis ([0042]) using a pair of accelerometers aligned along the same axis (350-1 and 350-3 in Fig. 4; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Goujon to align a pair of bender elements along an axis as in McConnell. The two bender elements would then produce signals during rotational acceleration and addition of these two signals would then cancel portions of the signals caused by rotational acceleration. This would reduce unwanted noise in the resultant signal.

Regarding Claim 18, Goujon as modified above teaches the method of claim 17, 
Goujon does not teach wherein both of the pair of bender elements include: a substrate element; a first piezoelectric element attached to a first side of the substrate element; and a second piezoelectric element attached to a second, opposite side of the substrate element.  
However, McConnell teaches bender elements include: a substrate element (Metal beam 450 in Fig. 4; [0043]); and a first piezoelectric element attached to a first side of the substrate element (piezoelectric ceramic plate 460-1 in Fig. 4; [0043]); and a second piezoelectric element attached to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Goujon to use the bender elements of McConnell. This could improve sensitivity.

Regarding Claim 23, Goujon as modified above teaches the method of claim 17, wherein the particle motion sensing element is deployed as a geophysical sensing element (Fig. 1; [0015-17]).  

Regarding Claim 24, Goujon as modified above teaches the method of claim 23, wherein the particle motion sensing element is deployed within a seismic streamer (Fig. 1; [0015-16]).  

Regarding Claim 26, The method of claim 23, wherein the signals indicative of the particle motion correspond to seismic signals received at the particle motion sensing element ([0005]), and wherein the recording includes storing the signals indicative of the particle motion on one or more non-transitory, computer-readable storage media, thereby completing the manufacture of a geophysical data product (recording includes computer-readable storage media 606 which can store measurement data collected by sensors 104; Fig. 6; [0052, 54]).


Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goujon US 20110305108 A1 in view of McConnell US 20100281979 A1 and further in view of Patel, Singh, & Singh (2010).

Regarding Claim 19, Goujon as modified above teaches the method of claim 18, 

Patel teaches both of the pair of bender elements are arranged such that negative electrodes of the first and second piezoelectric elements are attached to opposing sides of the substrate element (negative electrode of both piezo-ceramic elements attached to center in Fig. 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Goujon to have the negative electrode of both piezoelectric elements attached to opposite sides of the substrate as taught by Patel. This would facilitate a series connection of the piezo elements as suggested by McConnell ([0042]).

Regarding Claim 21, Goujon as modified above teaches the method of claim 18, 
Goujon does not teach wherein both of the pair of bender elements are arranged such that a negative electrode of the first piezoelectric element is attached to the first side of the substrate element and a positive electrode of the second piezoelectric element is attached to the second, opposite side of the substrate element.  
Patel teaches both of the pair of bender elements are arranged such that a negative electrode of the first piezoelectric element is attached to the first side of the substrate element and a positive electrode of the second piezoelectric element is attached to the second, opposite side of the substrate element (negative electrode of one piezo-ceramic element and positive electrode of other piezo-ceramic element attached to center in Fig. 2b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Goujon to have the negative electrode of one piezoelectric element attached to one side of the substrate and a positive electrode of the other piezoelectric element attached to the opposite side of the substrate. This would facilitate a parallel connection of the piezo elements as suggested by McConnell ([0042]).


Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goujon US 20110305108 A1 in view of McConnell US 20100281979 A1 and Patel, Singh, & Singh (2010) and further in view of Krokstad 5877996.

Regarding Claim 20, Goujon as modified above teaches the method of claim 19, 
Goujon does not teach wherein the pair of bender elements are connected to one another in parallel.  
Krokstad teaches a pair of bender elements are connected to one another in parallel (parallel connected bender elements 21 and 22 in Fig. 7A; Col 6, lns 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Goujon to have connected the pairs of bender elements in parallel. This will help reduce noise.

Regarding Claim 22, Goujon as modified above teaches the method of claim 21, 
Goujon does not teach wherein the pair of bender elements are connected to one another in series.  
Krokstad teaches a pair of bender elements are connected to one another in series (series connected bender elements 25 and 26 in Fig. 7B; Col 6, lns 24-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Goujon to have connected the pairs of bender elements in series. This will help reduce noise.



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable Goujon US 20110305108 A1 in view of McConnell US 20100281979 A1 and further in view of Barr US 4979150.

Regarding Claim 25, Goujon as modified above teaches the method of claim 23.
Goujon does not teach wherein the particle motion sensing element is deployed within an ocean-bottom node.  
However, Barr teaches deploying transducers on the ocean bottom (water’s bottom; abstract, col 2 lns 34-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Goujon to deploy the transducers on the ocean bottom to help eliminate both upgoing and downgoing components of reverberation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onishi US 20060049715 A1: Piezoelectric elements with polarizations described here
Maples US 20110310698 A1: Orthogonal pairs of transducers for a dual axis geophone
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645